         Case 1:20-cv-02479-LGS Document 42 Filed 07/29/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


 DOS BOWIES, LP, AUSTIN WALTER, ADAM
 BRADEN, BARRY ETTINGER, BENJAMIN
 PHILLIPS, TYC INVESTMENTS, LLC, DANNY
 EAPEN, ERIC KUNTZ, GEOFFREY
 ALEXANDER, HUNTER HUDSON, JOSE
 LLINAS, JOSEPH THAMES, JAMES-PAUL                       Civil Action No. 20-cv-2479 (LGS)
 DILL, KENNETH WALTER, PAUL PISKLAK,
 RAFAL SUBERNAT, RICHARD CAIN, ROY                          Document Filed Electronically
 ABRAHAM, RUSSELL BABBITT, RYAN
 KOCHEN, RIPE CAPITAL PARTNERS LLC,
 STEVE NURKIN, SYED KALIM HUSSAINI,
 HEESUK R. YOON, SUNIL CHERRY, PARAG
 JOSHI, HITEN PATEL, NIMISH PATEL,
 DAVID WEHBY, PALAM ANNAMALAI,
 JASON MORRIS, MAULIK PARIKH, VENKAT
 IYER, HANNIE PATEL, SHYAM KISHAN,
 WILLIAM HEFLIN BARTON, III, RYAN
 NEUHAUS and GUPTA BROKERAGE LLC,

                      Plaintiffs,
                v.

 MICHAEL ACKERMAN, DR. QUAN TRAN,
 and JAMES A. SEIJAS.,

                      Defendants.


       SUGGESTION OF THE PENDENCY OF BANKRUPTCY PROCEEDINGS
              UNDER CHAPTER 7 OF THE BANKRUPTCY CODE

       Defendant, QUAN TRAN, by and through his undersigned attorney, hereby files the

following Suggestion of Pendency of Bankruptcy Proceedings under Chapter 7 of the Bankruptcy

Code and says that:
             Case 1:20-cv-02479-LGS Document 42 Filed 07/29/20 Page 2 of 2




        1.       The caption and number of the Chapter 7 case are as follows:

                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION
                                       www.flmb.uscourts.gov

        In Re:

        QUAN DINH TRAN                                           Case No. 8:20-bk-5750
                                                                 Chapter 7
                 Debtor.
                                   _____________        /

        2.       The Petition was filed on July 29, 2020.

        3.       Pursuant to 11 U.S.C., Section 362(a) of the Bankruptcy Code, the filing of the

Petition operates as a stay of the commencement or continuation of these proceedings.

4.      The filing of this Suggestion is not a waiver or consent by the Debtor of any jurisdictional

venue or other related matters but is simply filed as a courtesy to the Court and parties in interest

so that notice of the Debtor’s bankruptcy filing is provided.

        I HEREBY CERTIFY that, on July 29, 2020, the foregoing was filed electronically using

the CM/ECF system, which will send a notice of electronic filing to all counsel of record.

                                                       JOHNSON, POPE, BOKOR,
                                                       RUPPEL & BURNS, LLP


                                                       By:     /s/ Scott C. Ilgenfritz
                                                             Scott C. Ilgenfritz, FBN 394084
                                                             SunTrust Financial Centre
                                                             401 E. Jackson Street, Suite 3100
                                                             Tampa, Florida 33602
                                                             Telephone: 813-225-2500
                                                             Facsimile: 813-223-7118
                                                             Primary email: scotti@jpfirm.com
                                                             Secondary email: debbieh@jpfirm.com
                                                             Attorneys for Defendant, Dr. Quan Tran
6419925_1



                                                 -2-
